Case 1:19-cv-00473-DG-RER Document 44 Filed 03/18/20 Page 1 of 3 PageID #: 548




UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK


BOB MCNEIL, individually and on behalf of
all others similarly situated,

                       Plaintiff,
                                                      No. 19 Civ. 473 (FB)(RER)
               v.

CAPITAL ONE BANK, N.A.,

                       Defendant.


                    DEFENDANT’S RESPONSE TO PLAINTIFF’S NOTICE
                          OF SUPPLEMENTAL AUTHORITY

        Defendant Capital One, N.A. (“Capital One”) respectfully submits this response to

Plaintiff’s notices of supplemental authority, ECF Nos. 42 and 43, which addressed the Southern

District of West Virginia’s decision in Noe v. City National Bank of West Virginia, No. 19 Civ.

690 (S.D.W.Va. Feb. 19, 2020), the Indiana Commercial Court’s decision in Ingram v. Teachers

Credit Union, No. 49D01-1908-PL-035431 (Marion Co., Ind. Comm. Ct. Feb. 18, 2020), and the

Indiana Circuit Court’s decision in Perri v. Notre Dame Federal Credit Union, No. 71C01-1909-

PL-000332 (Ind. Cir. Ct. St. Joseph Cty. March 2, 2020). As explained below, none of these

cases are relevant to Plaintiff’s claims in this action.

        In Noe, the plaintiff alleged that the defendant bank breached its contract with the

plaintiff by charging multiple insufficient funds (“NSF”) fees for a single attempted purchase.

The defendant moved to dismiss, arguing that the relevant deposit agreement authorized the bank

to charge successive NSF fees for the same purchase. Noe at 9. The court denied the motion,

but the court’s decision was not based on an interpretation of the NSF fee provision. Instead, the

court found that “[i]t is not clear at this point” whether the deposit agreement authorizing
Case 1:19-cv-00473-DG-RER Document 44 Filed 03/18/20 Page 2 of 3 PageID #: 549




multiple NSF fees in fact governed the plaintiff’s account at the time of the purchase, or whether

the plaintiff’s account was governed by a different set of terms and conditions that were

subsequently sent to the plaintiff. Id. at 9-10. Unlike Noe, here there is no dispute over which

deposit agreement was in place at the time of Plaintiff’s alleged transactions. The court’s

decision is therefore not relevant to this action.

       Ingram is also distinguishable. There, the plaintiff brought claims under Indiana law

alleging, among other things, that the defendant bank violated its deposit agreement by assessing

multiple NSF fees on a single purchase. Ingram at 3. The court denied the defendant’s motion

to dismiss, finding that there was a “possibility” that the relevant language in the defendant

bank’s deposit agreement was ambiguous. Id. at 7. The court did not, however, explain which

specific terms or provisions of the deposit agreement were potentially ambiguous. And, in any

event, the relevant contract language from the deposit agreement differs significantly from the

relevant provisions here. Specifically, the complaint in Ingram alleged that the defendant’s

deposit agreement provides as follows: “If a check, item or transaction . . . is presented without

sufficient funds in your account to pay it, we may, at our discretion, pay the item (creating an

overdraft) or return the item for insufficient funds (NSF).” Ingram Compl. ¶ 79 (attached as

Exhibit A). By contrast, the relevant language of the deposit agreement here provides that

Capital One “may charge a fee for each item returned.” Compl. ¶ 43. This language is nearly

identical to the provision at issue in Lambert v. Navy Federal Credit Union, where, as explained

in Defendant’s motion to dismiss briefing, the Eastern District of Virginia recently dismissed the

plaintiff’s claims. See ECF No. 34-1 at 13-14; ECF No. 34-8 at 9.

       Moreover, Ingram was decided under the more relaxed pleading standards applicable to

claims in Indiana state court. Indeed, the court itself declined to consider federal cases cited by



                                                     2
Case 1:19-cv-00473-DG-RER Document 44 Filed 03/18/20 Page 3 of 3 PageID #: 550




the defendant in its moving papers, acknowledging that “the motion [to] dismiss standard will

vary not only between federal and state courts but also from state to state.” Ingram at 7. The

court’s decision is thus not relevant to Plaintiff’s claims here, which are evaluated under the

more stringent federal pleading standards.

       Finally, Perri, another decision from Indiana state court, is also not relevant here. In

Perri, the court denied the defendant credit union’s motion to dismiss, finding that an “item or

transaction” does not “morph into a separate or new item” when it is re-presented by a merchant.

Perri at 6. But the relevant contract language in the deposit agreement there is identical to that

in Ingram and is thus not relevant to the agreement here. See Perri Compl. ¶ 79 (attached as

Exhibit B). Moreover, as with Ingram, this case was decided under the more relaxed pleading

standards applicable to claims brought in Indiana state court that are not relevant here.


Dated: March 18, 2020
                                                      Respectfully submitted,

                                                      BUCKLEY LLP

                                              By:     /s/ James R. McGuire
                                                      James R. McGuire (pro hac vice)
                                                      555 California Street, Suite 4925
                                                      San Francisco, CA 94104
                                                      Tel: (415) 619-3415
                                                      Fax: (415) 619-3505
                                                      jmcguire@buckleyfirm.com

                                                      Brian J. Wegrzyn
                                                      1133 Avenue of the Americas, Suite 3100
                                                      New York, NY 10036
                                                      Tel: (212) 600-2395
                                                      Fax: (212) 600-2405
                                                      bwegrzyn@buckleyfirm.com

                                                      Attorneys for Defendant Capital One Bank,
                                                      N.A.



                                                 3
